Title: To Thomas Jefferson from John Sevier, 20 November 1807
From: Sevier, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Knoxville 20 November 1807.
                        
                        A deficiency in our code of Militia law, have prevented the regular Organization of our Volunteers, and of
                            course the returns necessary to be transmitted to the Department of War. The defect is now remidied, and in a very short
                            period returns and Muster Rolls will be forwarded in ample form—
                        Permit me to inform the President that the patriotism of the Citizens of Tennessee is such, that an over
                            proportion of Volunteers have tendered their Services, and you may depend with full confidence that in case of any
                            emergency, that you will receive from the State of Tennessee, a very formadable and respectable support. 
                  I salute you with
                            great consideration and respect, and have the honor to be Sir, Your Most obedient Servt.
                        
                            John Sevier
                            
                        
                    